Citation Nr: 1100170	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 28, 1975, to April 
17, 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.  When this case was 
previously before the Board in August 2009, the Board reopened 
the Veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, and remanded it for 
further development. 


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD, was 
incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
decision, the Board grants service connection for PTSD.  This 
award represents a complete grant of the benefit sought on 
appeal.  Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary.  

As the Board noted in its August 2009 remand, the Veteran 
contends that his currently diagnosed PTSD is a result of 
frequent sexual harassment and an attempted sexual assault that 
occurred during service.  See April 2005 claim, June 2005 
statement in support of claim, January 2005 VA treatment record, 
and February 2010 VA examination report.  Specifically, the 
Veteran has reported that, upon entry into service, a fellow 
service-member made a sexual advance towards him, which he 
rebuffed, and that the same man, along with several other 
servicemen, subsequently approached him while he was in the 
showers, touching their private parts, attempting to touch the 
Veteran's private parts, and attempting to force the Veteran to 
touch their private parts and to perform oral sex on them.  In 
this regard, the Veteran has reported that, when one of the men 
attempted to touch him, he ran out of the shower and got dressed.  
Additionally, the Veteran has reported that, the following day, 
when he again attempted to shower, the same group of men again 
threatened him.  

Further, the Veteran has reported that, following these two 
instances, he stopped showering and refused to participate in any 
activities, instead secluding himself in the barracks.  He has 
also indicated that he stopped sleeping at night for fear of 
being assaulted by one of his harassers.  In this regard, the 
Veteran has reported that his fear of these men was intensified 
when he witnessed them harass and abuse another service member 
who bunked near him in the barracks, tying the other man's hands 
together with a belt, beating him, threatening him, and calling 
him racially derogatory names.  However, the Veteran has reported 
that, despite his efforts to avoid this group of men, they 
continued to harass him, calling him derogatory names, 
threatening to beat him, and threatening to "take an M-16" to 
him if he ever told anyone about what had happened in the 
showers.  

Moreover, the Veteran has reported that, after a week of self-
isolation, his Commander came to the barracks to speak with him 
regarding his behavior.  In this regard, the Veteran reported 
that he was too scared to tell his Commander about the harassment 
and abuse that he was suffering.  Similarly, the Veteran has 
reported that, when his Commander brought him before the Platoon 
Sergeant to discuss his behavior, he was still too scared to 
report the harassment and threats, and instead merely reported 
that he was feeling very scared, anxious, and upset, without 
explaining why.    

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for PTSD a Veteran 
must provide medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In PTSD cases in which the Veteran asserts personal assault as 
the in-service stressor, VA has provided for special evidentiary-
development procedures, including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  See Patton v. West,  12 Vet.App. 272, 
280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14c (February 20, 1996).  Specifically, in claims 
concerning in-service personal assault, alternative forms of 
evidence (i.e., evidence other than service records) may be used 
to corroborate the Veteran's account of an in-service assault.  
Examples of such evidence include records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted disease; statements from family members, 
roommates, fellow service-members, or clergy; evidence of 
behavioral changes following the claimed assault, such as a 
request for a transfer to another military occupational specialty 
(MOS) or duty assignment, deterioration in work performance, 
substance abuse, unexplained economic or social behavior changes, 
or episodes of depression, panic attacks, or anxiety without an 
identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also 
Gallegos v. Peake, 22 Vet. App. 329 (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating physician, 
it is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service treatment records reveal that, upon 
entrance into service in March 1975, the Veteran denied having a 
history of nervous trouble of any sort and was found to be normal 
psychiatrically on examination.  These records also show that, on 
April 3, 1975, the Veteran was seen by a Social Work Specialist 
for a psychiatric evaluation.  At that time, the doctor noted 
that the Veteran was anxious and nervous on examination, and 
reported that he had insomnia, poor coping techniques, and poor 
performance.  Additionally, the doctor stated that the Veteran 
was an extremely nervous individual who underwent much emotional 
turmoil and anxiety when confronted with stress.  Finally, the 
doctor provided the opinion that the Veteran and his unit would 
benefit if the Veteran was administratively separated from 
service at that time.    

Additionally, an April 8, 1975, report in the Veteran's service 
personnel records indicates that, according to the Veteran's 
Staff Sergeant, the Veteran was first observed to be very nervous 
and somewhat frightened on April 2, 1975.  Thereafter, on April 
3rd, the Veteran's Platoon Sergeant counseled the Veteran with 
regard to his nervous condition, noting that the Veteran was 
trembling considerably and crying when they spoke.  That same 
day, the Veteran was also counseled by his Company Commander 
regarding his crying and nervous condition; the Company Commander 
reported that, while they were talking, the Veteran began shaking 
uncontrollably, and as such, he recommended that the Veteran go 
to the Mental Hygiene Clinic for evaluation.  Accordingly, as 
noted above, on April 3, the Veteran was seen by a military 
psychiatrist and was told to return for further evaluation on 
April 5th.  Thereafter, on April 5th, the Platoon Sergeant again 
counseled the Veteran on his poor performance and recommended 
that he again speak with the Commanding Officer, noting that the 
Veteran became very nervous when they spoke.  Subsequently, on 
April 7th, the Company Commander again counseled the Veteran on 
his performance, noting that the Veteran had failed to maintain 
training standards and that his nervous condition had worsened.  
According to the April 8th report, the Veteran was re-evaluated 
by the Mental Hygiene Clinic on April 8th, and at that time, he 
was prescribed medication for his nerves.  However, that same 
day, the Veteran told his Company Commander that he felt like he 
"could not take it much longer, even with the pills" and stated 
that he was scared to death of going to "BRM."  

Thereafter, on April 10, 1975, it was recommended that the 
Veteran be discharged from service.  At that time, the 
recommending Commander noted that the Veteran was extremely 
nervous, and reported that continuing his service would make his 
condition worse.  Moreover, the Commander reported that the 
Veteran would never make it through basic training in his present 
state.  As such, the following day, on April 11th, the Veteran 
was approved for discharge from service.  



Post-service, the Veteran has reported that, approximately a year 
after separation, he developed bulimia.  Additionally, the 
Veteran has reported that, in 1994, he was triggered by a 
situation at work.  Specifically, he reported that, while working 
as a nurse, he witnessed another nurse abusing a patient, and 
that despite his reporting such abuse, nothing was done to 
eradicate the situation; rather, this situation only resulted in 
the abusive nurse confronting the Veteran.  In this regard, the 
Veteran has indicated that this experience brought back the 
feelings of helplessness and fear that he had experienced during 
service when he was being harassed by his fellow servicemen.  

Thereafter, in February 1994 and March 1994, the Veteran was 
hospitalized at the Lewis Gale Psychiatric Center for major 
depression with suicidal ideation.  During this hospitalization, 
the Veteran reported a history of sexual abuse, including an 
incident at approximately age 10 and a sexual assault during high 
school. Additionally, in July 1994, the Veteran began undergoing 
VA psychiatric treatment.  At that time, the Veteran reported 
that there had been previous episodes during which he had felt 
the need for psychological treatment, the first of which was 
during service, when he began having "nerve problems."  In this 
regard, the VA doctor noted that the Veteran's discharge from 
service was due to psychiatric difficulties.  The Veteran also 
indicated that, following separation from service, he again 
sought psychiatric help after witnessing patient abuse at his job 
as a nurse; specifically, the Veteran indicated that, as noted 
above, the situation at work had progressed to the point that he 
was admitted for treatment at the Lewis Gale Psychiatric Center 
in February 1994.  Finally, during this initial VA psychiatric 
evaluation, the Veteran reported that he had been sexually abused 
by a neighbor at approximately age 8.  

The Veteran has since received fairly consistent VA psychiatric 
treatment, during which he has been diagnosed with depression, 
bulimia, PTSD, and PTSD due to military sexual trauma (MST).  
Significantly, during treatment in January 2005, the Veteran 
reported that he had recently been thinking about the origin of 
his depression and bulimia, and felt that these conditions 
initially began during his time in the military, when he was 
frequently sexually harassed by fellow servicemen in the showers, 
latrines, and barracks, including being taunted, name-called, and 
requested to perform sexual acts.  At that time, the Veteran also 
reported witnessing another service member who "didn't fit in" 
being frequently tormented and tortured (i.e., tied up with a 
belt in the barracks and taunted with racial and other derisions) 
during his time in service.  Further, the Veteran reported being 
fearful of sleeping at night and of showering with his platoon.  
The VA doctor noted that the Veteran was surprised by the 
vehemence of his reactions to these memories and repeatedly 
expressed his embarrassment at the content of his trauma.  
Additionally, the doctor noted that the Veteran appeared somewhat 
relieved by the opportunity to express this long held material 
and seemed reassured by the fact that many trauma survivors 
experience such strong feelings of shame and worthlessness, which 
contribute to their secrecy.  Based on his evaluation of the 
Veteran, the doctor diagnosed him with PTSD due to MST, as well 
as bulimia.  Finally, the doctor suggested that the Veteran write 
down his recollections of his in-service trauma as they came to 
him, and encouraged him to file a VA claim for service connection 
for PTSD.  

Thereafter, in February 2010, in compliance with the Board's 
August 2009 remand instructions, the Veteran was afforded a VA 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
folder, and noted the Veteran's reports of sexual abuse during 
service by some of the soldiers in this unit.  Specifically, the 
examiner noted the Veteran's report that several soldiers had 
attempted to force him to touch their private parts and to 
perform oral sex on them; threatened him whenever he went into 
the showers or the bathroom area; and harassed him in the 
barracks.  Additionally, the Veteran stated that he had witnessed 
these same soldiers sexually abuse and threaten another soldier 
in his unit who bunked near him.  In this regard, the Veteran 
indicated that, as a result of the fear caused by the harassment 
and abuse, he quit using the showers, isolated himself in the 
barracks, and only got a couple of hours of sleep each day on his 
cot.  Finally, the Veteran stated that he had been too afraid to 
tell anyone about the harassment and abuse, despite questioning 
by his Commanders.  

At his February 2010 examination, the Veteran also reported a 
history of childhood sexual abuse at age 10 or 11, when a male 
neighbor forced the Veteran "to masturbate him."  In this 
regard, the Veteran reported that, following his childhood abuse, 
he had promised himself that he would never let such abuse happen 
again, but that the events that occurred during service had 
evoked memories of this childhood sexual abuse and he again found 
himself in the predicament that he had most wanted to avoid.  

Based on his review of the evidence of record, his clinical 
evaluation, and an examination of the DSM-IV diagnostic criteria, 
the examiner diagnosed the Veteran with PTSD, depression, and 
bulimia, specifically noting that the Veteran met the DSM-IV 
criteria for PTSD.  Moreover, the examiner provided the opinion 
that it was at least as likely as not that the Veteran's PTSD had 
its onset during service and was related to the in-service events 
described above.  In this regard, the examiner noted that the 
Veteran's history of childhood sexual trauma had likely increased 
his susceptibility to PTSD in the military.   Further, the 
examiner provided the opinion that it was at least as likely as 
not that the personal assault described by the Veteran did occur 
during service.  In this regard, the examiner reported that, 
although the Veteran's military records did not provide direct 
evidence of the reported sexual trauma, there was evidence 
showing that he had significant adjustment problems, which 
ultimately resulted in his release from service.  

After a careful review of the evidence of record, the Board finds 
that the Veteran suffers from PTSD and that this condition is 
related to his reported in-service sexual harassment and trauma.  
In making this determination, the Board notes that the Veteran is 
competent to report that he was harassed and threatened during 
service; that fellow servicemen attempted to assault him and 
force him to touch them; and that he experienced difficulty 
sleeping and feelings of fear and anxiety during service.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a 
Veteran is competent to report what occurred during service 
because he is competent to testify as to factual matters of which 
he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007) (holding that lay testimony is competent to 
establish the presence of observable symptomatology); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent 
testimony is limited to that which the witness has actually 
observed and is within the realm of his personal knowledge.  Such 
knowledge comes to a witness through use of his senses-that 
which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 
Vet. App. 465 (1994).  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting that his fellow soldiers harassed and 
attempted to assault him during service, and that he has 
experienced a continuity of symptomatology since service, 
including feelings of depression, anxiety, and difficulty 
sleeping.  The Veteran's records are internally consistent, as 
evidenced by his private and VA treatment records, his 
statements, and the February 2010 VA examination report.  
Further, the Board finds that it is facially plausible that the 
harassment and attempted assault described by the Veteran 
resulted in his in-service symptomatology and resultant treatment 
for anxiety and insomnia.  As such, the Board finds that the 
Veteran's statements are credible and probative, and add weight 
to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-
156 (1996).  

Furthermore, the Board points out that the Veteran's statements 
regarding the occurrence of his in-service stressors are 
consistent with the circumstances of his service as evidenced by 
the record.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Gallegos v. Peake, 22 Vet. App. 329 (2008); see also 38 
C.F.R. § 3.304(f)(3) (stating that alternative forms of evidence, 
including evidence of behavioral changes following the claimed 
assault, such as a request for a transfer to another MOS or duty 
assignment, deterioration in work performance, unexplained social 
behavior changes, or episodes of depression, panic attacks, or 
anxiety without an identifiable cause, may be used to corroborate 
the Veteran's account of an in-service assault).  In this regard, 
the Board notes that the Veteran had no history of nervous 
trouble when he entered service, and was found to be normal 
psychiatrically at his entrance examination in May 1975.  
Furthermore, the Board notes that the Veteran's Commander first 
noticed changes in the Veteran's behavior approximately a week 
after entry into service, when he referred the Veteran to the 
Mental Hygiene clinic for treatment.  In this regard, the Board 
notes that, during his in-service psychiatric treatment, the 
Veteran was noted to be anxious and nervous; was reported to have 
insomnia, poor coping techniques, and poor performance; and was 
prescribed medication for his nerves.  Finally, the Board points 
out that the Veteran was recommended for discharge due to his 
extremely nervous condition.  As such, the Veteran's service 
treatment and personnel records reflect that the Veteran 
underwent unexplained social behavior changes shortly after 
entrance into service (i.e., shortly after the reported abuse 
began), when he began experiencing episodes of panic and anxiety 
without an identifiable cause, and that as result of these 
behavioral changes, he was discharged from service.  

Finally, the Board finds it significant that, in February 2010, 
after reviewing the Veteran's claims file, interviewing the 
Veteran, and conducting a thorough clinical evaluation, the 
February 2010 VA examiner concluded that the Veteran meets the 
DSM-IV criteria for PTSD and provided the opinion that this 
condition was related to his reported abuse during service.  
Similarly, the Board finds it significant that, after noting the 
evidence of record of in-service adjustment problems that 
resulted in his subsequent discharge from service, the examiner 
provided the opinion that it was at least as likely as not that 
the personal assault and abuse described by the Veteran had 
occurred.  

As noted above, when, after consideration of all evidence and 
material of record in a case, there is an approximate balance of 
positive and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that 
"a Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail.").  Because there is a medical diagnosis of PTSD 
related to the claimed in-service stressor, and credible 
supporting evidence of the occurrence of that stressor, the Board 
concludes that the preponderance of the evidence supports the 
grant of service connection for an acquired psychiatric disorder, 
to include PTSD.  Thus, following a full review of the record, 
and applying the benefit of the doubt doctrine, all doubt is 
resolved in favor of the 



Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim 
for service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


